Cite as 2016 Ark. App. 117

                   ARKANSAS COURT OF APPEALS
                                      DIVISION IV
                                      No. CV-15-582


LA-Z-BOY MANUFACTURING, INC.                     Opinion Delivered February 24, 2016
                  APPELLANT
                                                 APPEAL FROM THE ARKANSAS
V.                                               WORKERS’ COMPENSATION
                                                 COMMISSION
                                                 [NO. G309173]
REBECCA BRUNER
                                  APPELLEE

                                                 AFFIRMED



                               RITA W. GRUBER, Judge

       La-Z-Boy Manufacturing, Inc., appeals the decision of the Arkansas Workers’

Compensation Commission that adjudicated Rebecca Bruner’s claim of bilateral carpal-tunnel

syndrome as a compensable injury.1 La-Z-Boy contends that the Commission’s finding that

the claim was not barred by the statute of limitations is an error of law and is not supported

by substantial evidence. We disagree and affirm.

           With exceptions not relevant to the present case, a claim for compensation for

disability on account of an injury shall be barred unless filed with the Commission within

two years from the date of the compensable injury. Ark. Code Ann. § 11-9-702(a)(1) (Repl.

2012). The statute of limitations for gradual-onset injuries, such as carpal-tunnel syndrome,

begins to run when the injury becomes apparent to the claimant. Pina v. Wal-Mart Stores,


       1
       The Commission also found that the treating physician’s “referral to an orthopedic
surgeon” was reasonably necessary in connection with the injury.
                                Cite as 2016 Ark. App. 117

Inc., 91 Ark. App. 77, 84, 208 S.W.3d 236, 239–40 (2005) (citing Minnesota Mining &

Manufacturing v. Baker, 337 Ark. 94, 989 S.W.2d 151 (1999)); see also Cottage Cafe, Inc. v.

Collette, 94 Ark. App. 72, 76, 226 S.W.3d 27, 30 (2006). The claimant’s awareness that her

injury is causally related to the working environment is not an element of the inquiry. Pina,
91 Ark. App. at 85, 208 S.W.3d at 240.

       La-Z-Boy contends that the Commission disregarded case law that has established the

analysis for a determination of the commencement of the limitations period. La-Z-Boy also

challenges the Commission’s finding that Ms. Bruner’s injury was first apparent to her in

October 2013 when her symptoms were diagnosed as carpal-tunnel syndrome and she

reported her injury to her supervisor. La-Z-Boy argues that Ms. Bruner “was clearly aware

of her injury, by her own admission, five or six years prior to filing a claim” and that

testimony and medical records “conclusively show” her awareness three years before she filed

her claim in November 2013. The administrative law judge outlined these issues as follows:

               The Commission has been asked to determine if the claimant sustained a
       compensable injury in the form of bilateral carpal tunnel syndrome with symptoms
       manifesting on October 22, 2013. However, the respondent has raised the statute of
       limitations as an affirmative defense. Therefore, the first question that must be
       addressed is if this claim is barred by the statute of limitations.

       Regarding the statute-of-limitations issue, the Commission wrote the following in the

opinion that we now review:

       [T]he Incident Statement completed by the claimant on November 7, 2013 indicated
       that she had suffered from “tingling and numbness” five to six years. Nevertheless, the
       claimant correctly states on appeal that she was not diagnosed with carpal tunnel
       syndrome until October 2013. The claimant cites Pina v. Wal-Mart Stores, Inc., 91
Ark. App. 77, 208 S.W.3d 236 (2005). In Pina, the Court of Appeals affirmed the
       Commission’s determination that the statute of limitations began running at the time

                                              2
                                Cite as 2016 Ark. App. 117

       the claimant complained of symptoms to her supervisor. The Full Commission finds
       in the instant matter that the two-year statute of limitations did not begin running
       until October 2013, when the claimant first reported symptoms to her supervisor. The
       claimant’s supervisor, Shelly Smith, corroborated the claimant’s contention that she did
       not report work-related symptoms until October 2013. The claimant filed claim for
       worker’s compensation no later than March 2014, well within the two-year statutory
       period. The Full Commission finds that the claimant’s gradual-onset injury did not
       “become apparent” to the claimant until October 2013, when the claimant reported
       work-related symptoms to her supervisor. We find that the “true extent” of the
       claimant’s injury did not manifest until October 2013. See Hall’s Cleaners v. Wortham,
       311 Ark. 103, 842 S.W.2d 7 (1992).

The Commission also concluded that Ms. Bruner proved that she had sustained a gradual-on-

set injury causing physical harm to the body, which arose out of and in the course of

employment.

       La-Z-Boy asserts on appeal that, in determining when a scheduled gradual-onset injury

legally commences, the Commission applied the “manifestation” approach that we have

previously rejected as improper. La-Z-Boy further argues that the record “is flooded with

evidence” that Ms. Bruner knew of, recognized, and was aware of her injury “for over three

years prior to October 2013.” It points to testimony by her coworker Curtis Nebber, who

on cross-examination said that Ms. Bruner “possibly” complained about her hands before then

and to Ms. Bruner’s testimony that she had previously experienced pain and numbness.

       In Collette, 94 Ark. App. at 75, 226 S.W.3d at 29–30, where successive insurers

accepted neither the compensability of the injury nor the liability of the claim, we wrote,

       [Pursuant to the manifestation approach], liability attaches when the injury “manifests”
       and the claimant begins to lose time from work, requires medical attention, and is no
       longer able to perform his job. Finding that “the true extent of the claimant’s injury
       to her right wrist and elbow did not manifest itself until” appellant Farmers had
       become the carrier, it held that Farmers was liable for the claim.


                                              3
                                Cite as 2016 Ark. App. 117

       The Commission cites neither authority nor public policy considerations supporting
       its adoption of this rule. Furthermore, it disregards prior opinions of the Arkansas
       appellate courts that bear on the question under consideration, i.e., when does a
       scheduled gradual-onset injury legally commence?

We reversed and remanded for the Commission to make a finding as to when the claimant

became aware of the injury under Pina, supra.

       In October 1999, the claimant in Pina complained to her supervisor of numbness in

her hands traveling to her forearms and elbows; she sought no medical treatment and was

reassigned to various job positions and tasks. Medical records following a March 2002 motor-

vehicle accident included her complaints of immediate pain in the neck, back, and shoulders;

past numbness in her hands; and, subsequently, chronic numbness and tingling that radiated

down her arms. A January 2001 medical record for an unrelated annual examination included

her complaint of wrist and elbow pain and reported “numbness of her hands . . . and a

burning sensation. She is awakened at night.” Pina, 91 Ark. App. at 81, 208 S.W.3d at 238.

Pina reported an injury to her supervisor when she noticed a worsening or increase in

symptoms in January 2002, and she completed a statement for compensation based on an

injury to both hands. The company doctor evaluated her, suspected carpal-tunnel syndrome,

and referred her for nerve-conduction studies. Those results were consistent with a diagnosis

of carpal-tunnel syndrome in both hands. The following day, an orthopedic surgeon saw her

and opined that her occupation was of a “contributory nature” to her carpal-tunnel

symptoms. Id. at 82, 208 S.W.3d at 238. The Commission found that “because her symptoms

were sufficient to voice a complaint to her supervisor in October 1999, her injury became

apparent to her by at least October 1999.” Id. at 85, 208 S.W.3d at 240. We affirmed the

                                             4
                                Cite as 2016 Ark. App. 117

Commission’s finding that Pina’s April 2002 carpal-tunnel-syndrome claim was barred by the

statute of limitations.

       In the present case, the parties agreed to litigate whether Ms. Bruner sustained a

compensable injury in the form of bilateral carpal-tunnel syndrome “with symptoms

manifesting on October 22, 2013.” There is no indication that, in deciding this issue, the

Commission used the manifestation approach we rejected in Collette: lost time from work,

requirement for medical attention, and inability to perform the job. We reject La-Z-Boy’s

argument that the Commission erred as a matter of law in applying an incorrect manifestation

analysis.

       On appellate review, we view the evidence and all reasonable inferences deducible

therefrom in the light most favorable to the Commission’s findings, and we affirm if the

decision is supported by substantial evidence. Get Rid of It Ark. v. Graham, 2016 Ark. App.
88. Substantial evidence exists if reasonable minds could reach the Commission’s conclusion.

Pina, 91 Ark. App. at 83, 208 S.W.3d at 230. We will not reverse the Commission’s decision

unless fair-minded persons with the same facts before them could not have reached the

Commission’s conclusions. Id. The issue is not whether we might have reached a different

result or whether the evidence would have supported a contrary finding; furthermore, we

are bound by the Commission’s determinations on issues of credibility. Id.

       The Commission recounted the following testimony in reaching its decision. Ms.

Bruner testified that after working about ten years in La-Z-Boy’s cutting department sawing

lengths of fabric, she then worked about four years as a “fiber blower.” The latter job


                                             5
                                Cite as 2016 Ark. App. 117

involved gripping and holding a pillow onto a pipe of a machine that blew fiber into a

bag—mainly using her right hand but sometimes her left, and working ten hours a day. Her

coworker Russell Luethja, who had worked with her in “fiber fill,” said the work was hand

intensive and caused “wear and tear” on the body as well as fatigue in the upper extremities.

The Commission recounted that Ms. Bruner’s medical providers noted her hand-intensive

work when she first sought medical treatment beginning on October 21, 2013; that

electrodiagnostic testing on October 23, 2013, resulted in a diagnosis of bilateral carpal-

tunnel syndrome; and that Dr. Gary Moffitt, upon referral from La-Z-Boy, also diagnosed

“severe bilateral carpal tunnel syndrome” and noted on November 19, 2013, that Ms. Bruner

performed “repetitive gripping at work.”

       We hold that substantial evidence supports the Commission’s decision.

       Affirmed.

       GLADWIN, C.J., and VIRDEN, J., agree.

       Bassett Law Firm LLP, by: Curtis L. Nebben, for appellant.

       Odom Law Firm, P.A., by: Conrad T. Odom, for appellee.




                                             6